DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kevin Kunzendorf on 18 May 2022.
The application has been amended as follows: 
Claim 1 line 22, “wherein [[this]]the slot is open at one of [[the ]]longitudinal ends of the slot”
Claim 9, “A turbomachine

10. (new): 	An aircraft turbojet, wherein the aircraft turbojet comprises the turbomachine turbine according to claim 8.

11. (new):  A turboprop, wherein the turboprop comprises the turbomachine turbine according to claim 8.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art of record is Lardellier (EP 0017534).  Lardellier teaches a nozzle segment for a turbine, with a connection system for connecting the vane segment to an internal ring.  The connection between the segment and the ring has an L-shaped connector on the vane segment, but that differs from the instant claims.  The instant claims require that the L-shaped segment arms to be perpendicular to the radial direction and parallel with the longitudinal axis of the engine.  The arms in Lardellier do not have the required axial arrangement, plus the arms are located on the vane segment and not on the ring as required by the instant claims.
  Rainous (US 6220815) is the next closest piece of prior art.  Rainous sets forth the vane segment with a connection mechanism to the internal ring.  But the internal ring does not have the L-shaped arms that are required by the instant claims.  Instead Rainous uses channels on the ring along with a fastener to attach the vane segment to the internal ring.
Dodd (US 2004/0169122) is the next closest piece of prior art.  Dodd teaches the vane segments for a turbine engine and where the vane segments attach to the inner ring using a foot.  The attachment between the foot and the ring however do not use the L-shaped arms that are required by the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bouru (US 4239451) teaches a device to fasten a seal to the inner radial ring.  Klingels (US 2018/0135449) teaches a vane seal attached to the inner ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745